Per Curiam.

It was clearly the duty of the defendant to place the goods in question in its warehouse; instead it the kraut to remain in a very exposed place in its wharf in the severest and most inclement weather during last winter. If this act was the cause of the damage, then, of course, defendant was liable to plaintiffs for the injuries sustained.
We think that there was abundant evidence showing that if defendant had performed its duty and placed the kraut in the storage-house, away from the wind and weather, that it would- not have been injured. Besides, plaintiffs duly warned defendant that failure to remove the goods from the wharf into the warehouse would surely cause its injury. Such warning passed un*805heeded and was ignored. Under these circumstances, we think, the question of defendant’s negligence was a question of fact for the jury and that it was properly submitted to them. It was also a question of fact, whether such act was really the cause of the freezing of the kraut and was also properly submitted. The evidence also shows that it was in good condition at the time of its delivery to defendant.
We do not think the verdict was excessive; in fact, it was reasonable. The evidence justified a larger one.
We cannot find any reason why the judgment should be reversed; it is affirmed, with costs.
Present: Fitzsimons, Oh. J., and O’Dwyer, J.
Judgment affirmed, with costs.